                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

                                                      )
 In re                                                )         Case No. 19-13253
                                                      )
 Offshore Marine Contractors, Inc.,                   )         Chapter 11
                                                      )
                        Debtor.                       )         Section B
                                                      )
                                                      )         Related Pleading No. 217

                    EX PARTE MOTION TO EXPEDITE HEARING ON
                         COMPROMISE AND SALE MOTION

         NOW INTO COURT, through undersigned counsel, comes Offshore Marine Contractors,

Inc. (the “Debtor”), as debtor in possession in the above-captioned matter, who requests that an

expedited hearing be set on the Debtor’s Expedited Motion for (I) Approval of Compromise with

Caterpillar Financial Services and Guarantors and Related (II) Private Sale of L/B Raimy Eymard

to JAD Construction Limited, a Nigerian Company; and (III) for Related Relief [P-217] (the

“Compromise and Sale Motion”) for April 20, 2020. In support, the Debtor represents as follows:

                                     Jurisdiction and Venue

         1.    This Court has jurisdiction to consider the subject matter of this Motion pursuant

to 28 U.S.C. §§ 157 and 1334. This matter is a “core” proceeding within the meaning of 28 U.S.C.

§ 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

         2.    The Debtor commenced this case on December 4, 2019 by filing a voluntary

petition for relief under chapter 11, Title 11 United States Code. [P-1]. The Debtor continues to

operate its business and manage its property as a debtor in possession pursuant to 11 U.S.C. §§

1107 and 1108. No trustee or examiner has been requested or appointed, and no official committee

of creditors or equity interest holders has been established.

                                                  1
                                The Compromise and Sale Motion

       3.      Through the Compromise and Sale Motion, the Debtor seeks the entry of an order

approving (I) a compromise between the (i) Debtor, (ii) Michael M. Eymard, Raimy D. Eymard

and Louis J. Eymard, II (the “Guarantors”), and (iii) Caterpillar Financial Services (“Caterpillar”)

regarding the disposition of the Debtor’s vessel the L/B Raimy Eymard Official Number 1249839

(the “Vessel”) and Caterpillar’s concomitant secured and unsecured claims, through a settlement

agreement and (II) the related sale of the Vessel to JAD Construction Limited, a Nigerian Company

(“JAD”) for total consideration of $5.45MM, through an asset purchase agreement.

       4.      There are multiple exigencies applicable to the Compromise and Sale Motion,

including without limitation, (i) the abatement of adequate protection payments, (ii) the agreement

to stand-down all litigation between the Parties, and (iii) the requirement that the Sale of the Vessel

be accomplished by no later than May 15, 2020.

       5.      Accordingly, the Debtor requests that the Compromise and Sale Motion be heard

on April 20, 2020 at 9:00 a.m., with a response date of April 17, 2020 at 12:00 p.m.

       6.      Undersigned counsel has contacted counsel for Caterpillar and the Guarantors, who

expressed consent to the expedited hearing.

       WHEREFORE, the Debtor requests that this Court enter an order, substantially in the

form attached hereto as Exhibit “A,” setting an expedited hearing on the Compromise and Sale

Motion on April 20, 2020 at 9:00 a.m., with a response date of April 17, 2020 at 12:00 p.m.



                            [Signatures continued to following page.]




                                                  2
      Respectfully Submitted,


      STEWART ROBBINS BROWN & ALTAZAN, LLC
      301 Main Street, Suite 1640
      P. O. Box 2348
      Baton Rouge, LA 70821-2348
      (225) 231-9998 Telephone
      (225) 709-9467 Fax

By:   /s/ Paul Douglas Stewart, Jr.________
      Paul Douglas Stewart, Jr. (La. #24661)
      dstewart@stewartrobbins.com

      Counsel for Offshore Marine Contractors, Inc.




         3
   EXHIBIT A
PROPOSED ORDER
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

                                                     )
 In re                                               )          Case No. 19-13253
                                                     )
 Offshore Marine Contractors, Inc.,                  )          Chapter 11
                                                     )
                       Debtor.                       )          Section B
                                                     )
                                                     )          Related Pleading No. 217

                ORDER GRANTING EX PARTE MOTION TO EXPEDITE
                   HEARING COMPROMISE AND SALE MOTION

         CONSIDERING the Debtor’s Expedited Motion for (I) Approval of Compromise with

Caterpillar Financial Services and Guarantors and Related (II) Private Sale of L/B Raimy Eymard

to JAD Construction Limited, a Nigerian Company; and (III) for Related Relief [P-217], the record

of the case, applicable law, good cause appearing therefore, and lack of opposition thereto:

         IT IS ORDERED that the Motion to Expedite is GRANTED;

         IT IS FURTHER ORDERED that an expedited hearing shall be held on the Debtor-in-

Possession’s Expedited Motion for (I) Approval of Compromise with Caterpillar Financial

Services and Guarantors and Related (II) Private Sale of L/B Raimy Eymard to JAD Construction

Limited, a Nigerian Company; and (III) for Related Relief [P-217] (the “Motion to Compromise

and Sell”) on April 20, 2020 at 9:00 a.m. Central Time.

         IT IS FURTHER ORDERED that the hearing on the Motion to Compromise and Sell

shall be held telephonically or by video conference, as applicable, pursuant to this Court’s

Amended General Order 2020-2.

         IT IS FURTHER ORDERED that any response to the Motion to Compromise shall be

filed with the Court by no later than April 17, 2020 at 12:00 p.m.
        IT IS FURTHER ORDERED that, absent timely opposition, the Motion to Compromise

and Sell may be considered uncontested and entered without a hearing.

        IT IS FURTHER ORDERED that counsel for the Debtor shall immediately serve this

Order on the required parties who will not receive notice through the ECF System pursuant to the

Bankruptcy and Local Rules and file a Certificate of Service to that effect within three (3) business

days.
